Citation Nr: 0414404	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  This matter arises from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and VA and private medical records.  The Board notes 
that a July 2003 personal hearing the veteran's 
representative suggested that an examination be conducted to 
clarify the current nature and severity of the veteran's 
spine disability.  Pursuant to the VCAA, VA's duty to provide 
a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Service medical records show that the veteran was seen for 
complaints of painful swelling over the base of the spine in 
February 1944, and that he was diagnosed as having a 
pilondial cyst.  Post-service medical records establish that 
the veteran was diagnosed as having ankylosing spondylitis in 
November 1965.  At that time, the veteran gave a history of 
chronic low back pain since 1950.  There are no earlier 
records documenting the diagnosis of ankylosing spondylitis 
or treatment for back pain.  The veteran asserts, however, 
that he has suffered from chronic back pain since his active 
service.  He maintains his symptoms of back pain and other 
medical problems, to include pneumonia and dysentery, were 
manifestations of his current spinal disorder.

In this case, the medical evidence that is of record is 
unclear as to the etiology of the veteran's ankylosing 
spondylitis.  Accordingly, the Board finds that a medical 
opinion on that point would be helpful.  



In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should request the veteran to 
submit any additional medical evidence of 
a causal relationship between his current 
disability of the spine and his active 
service.  The veteran should also be 
asked to submit any and all evidence 
demonstrating post-service continuity of 
symptomatology of this spinal condition - 
evidence documenting the veteran's 
treatment for back pain on a consistent 
basis since service discharge

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present disability of the spine.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current spine disorder is more 
likely, less likely or as likely as not 
related to service.  The examiner should 
reconcile any opinion with the service 
medical records reflecting low back 
distress in association with treatment 
for a pilonidal cyst and post-service 
treatment records documenting the 
diagnosis of ankylosing spondylitis in 
1965 with history of complaints of back 
pain since 1950.  The rationale for all 
opinions expressed must also be provided.
3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Statement of the Case and discussion 
of all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


